Exhibit 10.66

 



 

AETHLON MEDICAL, INC.

NOTICE OF GRANT OF STOCK OPTION

 

 

 

Notice is hereby given of the following grant of an option to purchase shares of
the Common Stock of Aethlon Medical, Inc., a Nevada corporation (the “Company”):

 

 

Optionee:   Richard H. Tullis         Grant Date:   September 27, 2010        
Exercise Price:   $0.25 per share         Number of Option Shares:   1,000,000  
      Expiration Date:   September 27, 2020     Type of Option: Nonqualified
Stock Option         Vesting Schedule 500,000 shall vest immediately and 500,000
shall vest on September 27, 2011

 

 

Optionee agrees to be bound by the terms of the Stock Option Agreement attached
hereto as Exhibit A.

 

No Employment or Service Contract. Nothing in this Notice or in the attached
Stock Option Agreement shall confer upon Optionee any right to continue in
service in any capacity, including as an employee, for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Optionee) or of
Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s service and/or employment at any time for any reason, with or without
cause.

 

 



   

 

 

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or the Company’s 2010 Stock Incentive Plan.

 

Dated as of:  September 27, 2010 Aethlon Medical, Inc.               By:  /s/
James A. Joyced   Name:       James A. Joyce                     Chairman and
Chief Executive Officer       OPTIONEE           /s/ Richard H. Tullis  
Name:             Richard H. Tullis   Address:       1320 Saxony Road  
                        Encinitas, CA 92024

 

ATTACHMENTS

Exhibit A - Stock Option Agreement

 



   

 

 

EXHIBIT A

AETHLON MEDICAL, INC.

STOCK OPTION AGREEMENT

 

RECITALS

 

The Board of Directors of Aethlon Medical, Inc. (the “Company”), in a telephonic
Board Meeting held September 27, 2010, has deemed it fair and in the best
interest of the Company and its stockholders that the Company issue to Richard
H. Tullis (the “Optionee”) an option to acquire an aggregate of 1,000,000 shares
of restricted Common Stock of the Company.

 

All capitalized terms in this Agreement not defined herein shall have the
meaning assigned to them in the attached Appendix or in the Company’s 2010 Stock
Incentive Plan (the “Plan”).

 

AGREEMENT

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                  Grant of Option. The Company hereby grants to the Optionee,
as of the Grant Date, an option to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.
Except as otherwise provided herein, this option shall be subject to the terms
and conditions of the Plan.

 

2.                  Option Term. This option shall expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5.

 

3.                  Limited Transferability. During Optionee’s lifetime, this
option shall be exercisable only by Optionee and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following Optionee’s death.

 

4.                  Dates of Exercise. This option shall become exercisable for
the Option Shares as specified in the Vesting Schedule.

 

5.                  Cessation of Service. The exercise of this option shall be
subject to the provisions of Section 6.6 of the Plan with respect to exercise
after Termination of the Optionee; provided that, for the avoidance of doubt, no
previously unexercisable portion of this option shall become exercisable after
such Termination.

 

6.                  Stockholder Rights. The holder of this option shall not have
any rights as a stockholder of the Company with respect to the Option Shares
until such person shall have exercised the option, paid the Exercise Price and
become a holder of record of the purchased shares.

 

 



 1 

 

 

7.                  Manner of Exercising Option.

 

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, the Optionee (or
any other person or persons exercising the option) must take the following
actions:

 

(i) Execute and deliver to the Company a written notice setting forth the number
of Option Shares for which the option is exercised;

 

(ii) Pay the aggregate Exercise Price for the purchased shares in cash or in one
or more of the following forms:

 

(A) by cancellation of indebtedness of the Company to the Optionee;

 

(B) if approved by the Board, by surrender of shares that either: (1) have been
owned by the Optionee for more than one year and have been paid for within the
meaning of Rule 144 promulgated under the Securities Act (and, if such shares
were purchased from the Company by use of a promissory note, such note has been
fully paid with respect to such shares); or (2) were obtained by the Optionee in
the public market;

 

(C) if approved by the Board, by waiver of compensation due or accrued to the
Optionee for services rendered;

 

(D) with respect only to purchases upon exercise of an option, and provided that
a public market for the Company’s stock exists:

 

(1) through a “same day sale” commitment from the Optionee and a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby the Optionee irrevocably elects to exercise the option and to
sell a portion of the shares so purchased to pay for the Exercise Price, and
whereby the FINRA Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Company; or

 

(2) through a “margin” commitment from the Optionee and an FINRA Dealer whereby
the Optionee irrevocably elects to exercise the option and to pledge the Shares
so purchased to the FINRA Dealer in a margin account as security for a loan from
the FINRA Dealer in the amount of the Exercise Price, and whereby the FINRA
Dealer irrevocably commits upon receipt of such Shares to forward the Exercise
Price directly to the Company; or

 

(E) by any combination of the foregoing. Except to the extent the sale and
remittance procedure is utilized in connection with the option exercise, payment
of the Exercise Price must accompany the written notice delivered to the Company
in connection with the option exercise;

 

 



 2 

 

 

(iii) Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option;

 

(iv) Execute and deliver to the Company such written representations as may be
requested by the Company in order for it to comply with the applicable
requirements of federal and state securities laws; and

 

(v) Make appropriate arrangements with the Company for the satisfaction of all
federal, state and local income and employment tax withholding requirements
applicable to the option exercise.

 

(b) As soon as practical after the Exercise Date, the Company shall issue to or
on behalf of the Optionee (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

 

(c) In no event may this option be exercised for any fractional shares.

 

8.                  Compliance with Laws and Regulations.

 

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and the Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the OTC Bulletin Board, if applicable) on
which the Common Stock may be listed for trading (or quoted) at the time of such
exercise and issuance.

 

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this option shall relieve the Company
of any liability with respect to the non-issuance or sale of the Common Stock as
to which such approval shall not have been obtained. The Company, however, shall
use its best efforts to obtain all such approvals.

 

9.                  Successors and Assigns. Except to the extent otherwise
provided in Paragraph 3, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
the Optionee, the Optionee’s assigns and the legal representatives, heirs and
legatees of the Optionee’s estate.

 

10.              Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its principal corporate offices. Any notice required to be given
or delivered to the Optionee shall be in writing and addressed to the Optionee
at the address indicated below the Optionee’s signature line on the Grant
Notice. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.

 

 



 3 

 

 

11.              Governing Law. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of California
without resort to the conflict-of-laws rules thereof.

 

 

 

 

 

 

 

 

 

 



 4 

 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of
September 27, 2010.

 



  Aethlon Medical, Inc., a Nevada corporation             By:  /s/ James B.
Frakes       James B. Frakes       Chief Financial Officer  

 

  Optionee             By:  /s/ Richard H. Tullis       Richard H. Tullis  

  

 



 5 

 

 

APPENDIX A

 

The following definitions shall be in effect under the Agreement:

 

1.Agreement shall mean this Stock Option Agreement.

 

2.Common Stock shall mean the Company’s common stock.

 

3.Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 7 of the Agreement.

 

4.Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

 

5.Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

 

6.Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

 

7.Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

 

8.Option Shares shall mean the number of shares of Common Stock subject to the
option.

 

9.Vesting Schedule shall mean the vesting schedule specified in the Grant Notice
pursuant to which the Option Shares shall become exercisable.

 

 

 

 

 



 6 

